Citation Nr: 1332984	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-00 860	)	DATE
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for rheumatic heart disease, for the purpose of accrued benefits. 

2.  Entitlement to service connection for hypertension, for the purpose of accrued benefits. 

3.  Entitlement to service connection for a right hand condition, for the purpose of accrued benefits. 

4.  Entitlement to service connection for a right ankle condition, for the purpose of accrued benefits. 

5.  Entitlement to service connection for a left ankle condition, for the purpose of accrued benefits. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) originally arose from a September 2007 rating decision (contained in the paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal) in which the Huntington, West Virginia, RO denied the Veteran's claims for service connection for bilateral hearing loss, a low back condition, rheumatic heart disease, rheumatic fever, a liver condition, polycystic kidneys, hip swelling, pain, and instability, hypertension, tinnitus, nosebleeds, a right arm condition, a right hand condition, a right ankle condition, a left ankle condition, a right knee condition, and a left knee condition. 

In October 2007, the Veteran filed a notice of disagreement (NOD).  In a December 2008 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, representing a full grant of the benefit sought with respect to those claims.  A statement of the case (SOC) addressing the remaining claims was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) in December 2008.  In his December 2008 substantive appeal, he indicated that he was only appealing the claims for service connection for rheumatic heart disease, hypertension, a right hand condition, a right ankle condition, and a left ankle condition. 

The Veteran died in June 2009.  In August 2009, the Board dismissed the appeal for lack of jurisdiction.  

For the reasons expressed, the matters reflected on the title page are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As a final preliminary matter, the Board also notes that entitlement to service connection for the cause of the Veteran's death has not yet been adjudicated and, so, the Board does not have jurisdiction of that claim and this matter is referred to the RO for initial consideration.  


REMAND

The Veteran's death certificate shows that he died of an acute cerebrovascular accident and other significant conditions contributing but not resulting in his death included, inter alia, hypertension and coronary artery disease (CAD).  It is now asserted that because CAD is a form of ischemic heart disease, the cause of his death should be service-connected because it is alleged that he was exposed to herbicides when stationed near the Korean demilitarized zone (DMZ).  See generally 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).

The appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), was received in July 2009, one month after the Veteran's death.  

Under 38 U.S.C.A. § 5121A, when (as here) a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of a claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2012).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2002). 

VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed.Reg. 8,666 - 01 (Feb. 15, 2011) (Proposed Rule).  As yet, no final VA regulations governing substitution have been issued.  Under the proposed rules, an "appeal pending before the Board when the appellant dies will be dismissed 'without prejudice' [to] allow the appeal to continue following a grant of a request to substitute and to ensure that a substitute is no prejudiced y the dismissal of the appeal" upon the original claimants death.  76 Fed.Reg. 8,666 - 8671 (Feb. 15, 2011) (Proposed Rule).  If either substitution is granted, or if substitution is denied and that denial is appealed, the case will assume the same place in the Board's docket as the original claim.  76 Fed.Reg. 8,666 - 8671 (Feb. 15, 2011) (see proposed revision of 38 C.F.R. § 20.1302(a)).  

Under the proposed rules, unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence and testimony to be considered by VA that was not of record at the time of the claimant's death.  VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  This change in law permits an eligible person to process to completion any claims that were pending claims when a Veteran died.  The proposed revision to 38 C.F.R. § 20.1302(a)(2) states that if the RO granted substitution, the Board "can then take the testimony of the substitute at a hearing."  See 76 Fed.Reg. 8,666, 8674 (Feb. 15, 2011).  Further, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  See Fast Letter 10-30 (Aug. 10, 2010), amended April 3, 2013.  

Because Virtual VA reflects that the appellant's claim for Dependency and Indemnity Compensation (DIC) (VA Form 21-534) was received within one year of the Veteran's death, under 38 U.S.C.A. § 5121A and the proposed rule, it must be construed as a request for substitution.  

Because the issue of an initial determination regarding basic eligibility for substitution has been raised by the record but has not been adjudicated, this matter must first be adjudicated by the RO.  Should the RO deny substitution this would be a separately appealable issue.  If substitution is granted but either entitlement to DIC or accrued benefits (to include via substitution) is denied, these would also be appealable.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO must adjudicate in the first instance whether the Veteran's surviving spouse may be substituted in the Veteran's place; however, prior to such adjudication, the Veteran's surviving spouse must be provided with appropriate notice of what is required for substitution.  

If it is determined that she is to be substituted in his place, she should be provided appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA), if required, and she must also be provided the opportunity to submit any additional evidence or testimony in support of the claims.  

If it is determined that the Veteran's surviving spouse is not eligible for substitution, she must be provided appropriate notice thereof and of her appellate rights.  For example, she must be informed that she may appeal any decision denying her substitution and she must be informed of the need to file a notice of disagreement (NOD) to initiate an appeal, and that after a statement of the case (SOC) the appeal must be perfected by filing a substantive appeal (VA form 9, Appeal to the Board of Veterans' Appeals, or equivalent).  

2.  The RO is also reminded that the surviving spouse's claim for DIC remains pending.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The surviving spouse  need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

